DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 12/03/2021, have been received and made of record. In response to the most recent Office Action, dated 09/16/2021, claims 16, 18, 28, 29, 30, 33 and 35 have been amended. Claims have been amended to include indicated allowable subject matter from the most recent Office Action. Amendments have been made to the drawings in light of the objections made in the most recent Office Action. The title has also been amended to the title suggested by the Examiner in the most recent Office Action.

Drawings
The drawings were received on 12/03/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein said bypass device includes a third bypass branch; said third bypass branch including a third bypass element; and said third bypass branch being connected electrically in parallel with said second bypass element for bypassing said second bypass element. Claims 17 and 24-26 depend upon claim 16.
Regarding claim 28, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein said control unit is configured to generate the first bypass signal even when the electrical current flowing through a surge limiter of said capacitor unit exceeds a second threshold value. Claims 18-23 and 27 are dependent upon claim 28.

Regarding claim 29, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein said control unit is configured to generate a second bypass signal causing said second bypass element to close when said first bypass element does not close in response to the first bypass signal. 

Regarding claim 30, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in addition to bypassing the capacitor unit by way of the first bypass branch or by way of the second bypass branch, electrically bypassing the second bypass element by way of a third bypass branch, which is connected electrically in parallel with the second bypass element and which has a third bypass element. Claims 31 and 32 depend upon claim 30.

Regarding claim 35, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the coil unit has two electrical coils connected in parallel, and the method further comprises: monitoring respective currents flowing through the two parallel connected electrical coils of the coil unit; and generating an alarm signal as soon as a ratio of the currents flowing through the two electrical coils of the coil unit changes by more than a threshold value. Claims 33-34 are dependent upon claim 35.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu (“A Survey on Configurations of Current-Limiting Circuit Breakers (CL-CB)”) teaches different configurations of current limiting circuit breakers. Figure 3 shows a current limiting device with a parallel connected high speed switch and a current limiting resistance. 
Abramovitz (“Survey of Solid-State Fault Current Limiters”) teaches multiple configurations of fault current limiters. Figure 4 shows a basic resonant fault current limiter that includes a serial connected inductance and capacitance with a parallel connected first bypass branch to bypass the capacitance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839